Exhibit 10.12

 

PURCHASE AND SALE AGREEMENT

 

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made this 9th day of May,
2012 (the “Effective Date”) between NEWINGTON-BERLIN RETAIL, LLC a limited
liability company organized under the laws of the State of Connecticut, whose
address is c/o Mr. David A. Stern, Realm Realty Company, 900 Town & Country
Lane, Suite 210, Houston, Texas 77024 (hereinafter, "Seller"), and Inland Real
Estate Acquisitions, Inc., an Illinois corporation (hereinafter, "Purchaser").

 

W I T N E S S E T H :

 

WHEREAS, Seller owns several parcels of land constituting a part of shopping
center located in Newington, Connecticut, as shown on the Plan and known as the
“Newington Fair Shopping Center” (the "Shopping Center"); including the Seller
Parcels, and Seller wishes to sell and Purchaser wishes to purchase the Seller
Parcels, on the terms herein provided;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:

 

1. DEFINITIONS. For this Agreement, the following expressions shall have the
meanings hereinafter set forth.

 

1.01 “ANICO Consent Date” means the date on which Seller notifies Purchaser that
ANICO has granted its consent to the consummation of the transactions
contemplated by this Agreement, as noted in Section 16.

 

1.02 "Closing Date" means the date on which Closing of the Seller Parcels
occurs. "Closing" means the event whereby title to the applicable Parcel is
actually conveyed by Seller to Purchaser or Purchaser's designee.

 

1.03 "Deposit" means a Initial Escrow Deposit in the amount of Two Hundred
Thousand and 00/100 ($200,000.00) U.S. Dollars, plus if this Agreement is not
terminated prior to the end of the Inspection Period, an additional deposit of
$100,000.00 (together any interest earned thereon).

 

1.04 “Development Agreement” means the Development Agreement between Seller and
Sam’s East, Inc. dated April 19, 2007, as reflected in the Memorandum of
Development Agreement recorded in Volume 1932, Page 724 of the Newington Land
Records.

 

1.05 “Environmental Reports” means the Phase I Environmental Site Assessment,
Project 010-13453-00 dated March 7, 2006 prepared by LFR, Inc., an Environmental
Site Assessment report of ATC Associates, dated November 27, 2000, and the Phase
I Environmental Assessment Project No. 010-13453-00 dated March 7, 2006 by ADAM
Associates.

1.06 "Escrow Agent" means Chicago Title Insurance Company Hartford, CT Office
(Attention: Denise Zinolli), 10 Columbus Boulevard, Hartford, CT 06106, Phone
(860) 249-1661, Fax (860) 246-9484, Email:  Denise.Zinolli@ctt.com.

 

1.07 “Hazardous Materials” means any substance or substances: (i) the presence
of which requires investigation or remediation under any federal, state or local
statue, regulation, ordinance, order, action, policy or law; or (ii) which is or
becomes defined as a "hazardous waste," hazardous substance," pollutant or
contaminant under any federal, state or local statute, regulation, rule or
ordinance or amendments thereto including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. section 9601
et seq.) and/or the Resource Conservation and Recovery Act (42 U.S.C. section
6901 et seq.); or (iii) which is toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic, or otherwise hazardous and is
or becomes regulated by any governmental authority, agency, department,
commission, board, agency or instrumentality of the United States, the State of
Connecticut or any political subdivision thereof.

1

 

 

1.08 “Improvements” means all buildings, roadways, parking lots, drainage
facilities and other improvements and constructions on the Seller Parcels.

 

1.09 "Inspection Period" means a period of time expiring at the close of
business on the thirtieth (30th) business day following the ANICO Consent Date,
unless extended as provided in Section 12.2.

 

1.10 “LA Fitness Lease” means that certain Lease between Seller as landlord and
L.A. Fitness International, LLC, as tenant, dated March 23, 2007, as evidenced
by Memorandum of Lease dated as of March 3, 2007 recorded in Volume 1941 Page
576 of the Newington Land Records.

 

1.11 “Master ECR” means the Supplement Easements with Covenants and Restrictions
Affecting Land dated January 4, 2008 by and between Seller, Newington Gross,
LLC, recorded in Volume 1958, Page 503-616 of the Newington Land Records.

 

1.12 "Permitted Exceptions" means the Master ECR, the Sam’s ECR, the rights of
tenants, as tenants only, under the Space Leases, the use restrictions contained
in the Space Leases, and those certain title and survey exceptions set forth in
the survey or the title commitment to be received by Purchaser, which Purchaser
shall have approved or be deemed to have waived its objections pursuant to
Article 7.

 

1.13 "Personal Property" means any furniture, furnishings, tools, equipment,
supplies (consumable and otherwise) and any other movable property (if any)
located at and used in connection with the operation of the Seller Parcels which
are at Closing owned by Seller; the files which are in the possession of Seller
and are required for the efficient operation of the retail operations on the
Seller Parcels, including sepias, drawings, surveys, plans and specifications;
and all licenses, permits, certificates of occupancy (or local equivalent) in
the possession of or available to Seller, and Seller’s rights and interests (if
any) in any trade names for the Shopping Center

 

1.14 "Property" means all of Seller's rights and interest in the Seller Parcels,
any Personal Property, all of Seller’s interest in the Space Leases and Seller’s
interest as landlord in and to the Space Leases and all the other assets with
respect to the Seller’s Parcel described in Article 2.

 

1.15 "Plan" means the drawing attached as Exhibit 1, as the same may be modified
to reflect final as-built improvements, approved by Purchaser.

 

1.16 "Real Estate" means the land leased to Sam’s Club and the other land
included in the Seller Parcels, all easements, privileges, rights of way,
riparian rights, lands underlying any adjacent streets and roads, and any
appurtenances pertaining to or accruing to the benefit of the Seller Parcels,
and all of the buildings, building fixtures and equipment (including permanent
shopping center signs), and other improvements constructed thereon.

 

1.17 “REAs” mean the Sam’s Club ECR and the Master ECR.

 

1.18 “Reimbursable Costs” shall have the meaning provided in Section 6.3.



 

1.19 “Sam’s Club Lease” means that certain Ground Lease between Newington-Berlin
Retail, LLC, as landlord, and Sam’s East, Inc., as tenant, dated October 25,
2006; as amended by First Amendment to Ground Lease dated March 29, 2007; as
further amended by Second Amendment to Ground Lease dated April 19, 2007; as
evidenced by Memorandum of Lease dated effective October 25, 2007, and recorded
in Book 1982, Page 662 of the Newington Land Records.

 

1.20 “Sam’s ECR” means that certain Easements with Covenants and Restrictions
Affecting Land between Seller and Sam’s East, Inc. dated April 19, 2007 and
recorded on April 19, 2007 in Volume 1932 at Page 614 of the Newington Land
Records.

2

 

1.21 “Seller Parcels” means the Real Estate and the tracts of land legally
described on Exhibit 2 attached hereto, together with all Improvements thereon,
and all easements appurtenant thereto. The Seller Parcels include, without
limitation, all rights of Seller and the owner of the Seller Property under the
Sam’s Club ECR and the Master ECR.

 

1.22 "Service Contracts" means, all written or oral agreements (including
purchase orders) accepted by Purchaser and pursuant to which goods, services,
supplies or other items are furnished on a continuing basis for the operation of
the Seller Parcels. A list of such existing Service Contracts as of the date
hereof is attached hereto as Exhibit 4.

 

1.23 “Shopping Center” means the Seller’s Parcels, together with the adjacent
retail shopping center currently owned by Newington Gross, LLC, which jointly
operate under the name “Newington Fair Shopping Center”.

 

1.24 “Sign Lease” means that certain Lease Agreement between YSI VI, LLC
(successor-in-interest to P J B Storage, Inc.), as landlord and Newington-Berlin
Retail, LLC (successor-in-interest to King Realty Associates, LLC), as tenant
dated August 4, 1994; as evidenced by Notice of Lease recorded on August 29,
1994 at Volume 998, Page 160 of the Newington Land Records; as affected by
Ratification and Confirmation of Lease dated effective October 25, 2006.

 

1.25 "Space Lease(s)" means all tenant space lease(s), including the Sam’s Club
Lease and the L.A. Fitness Lease, license(s), concessions or other occupancy or
use agreements, including all modifications, addenda and supplements thereto and
guarantees there, applicable to any part of the Seller Parcels. All existing
Space Leases of as of the date hereof are listed on Exhibit 3. The Space Leases
shall not include any other lease involving a tenant whose leased building is
located outside the Seller Parcels and who may have rights of access and used
under the Master ECR with respect to the Seller Parcels.

 

2. SALE AND PURCHASE.

 

2.1 Agreement to Purchase and Sell. Seller agrees to sell, convey, assign and
transfer to Purchaser, and Purchaser agrees to purchase and acquire from Seller,
subject to the Permitted Exceptions, and the waivers contained herein, all of
Seller's right, title and interest in and to the following: (a) the Real Estate
included in the Seller Parcels, (b) the Personal Property (if any) in connection
with the Seller Parcels, (c) the Space Leases of the Seller Parcels and any
deposits in connection therewith, (d) all rights of Seller under the Sign Lease,
(e) all permits, authorizations, approvals, certificates of occupancy or
licenses in connection with the operation of the retail operations on the Seller
Parcels, or the construction of improvements on the Seller Parcels, if
assignable, (f) all appurtenances and hereditaments appertaining to the Seller
Parcels, (g) all proceeds or awards made or to be made to Seller for the Seller
Parcels or any part thereof by reason of a casualty or a taking by eminent
domain or in lieu thereof, and (h) any guarantees or warranties relating to such
Real Estate or Personal Property to extent transferable.

 

2.2 Extract of Purchase Agreement. In connection with the execution of this
Agreement, at Purchaser’s request, Seller and Purchaser shall execute an extract
of this Agreement, in form and substance acceptable to Purchaser and Seller,
which shall be recorded at Purchaser’s expense in the Newington Land Deed
records.

 

3. PURCHASE PRICE. The "Purchase Price" for the Seller Parcels and other
Property is Seventeen Million Five Hundred Thousand and no Dollars
($17,500,000.00). At Closing, Purchaser shall pay Seller the Purchase Price
(less the credit due Purchaser for the Deposit pursuant to Section 4.1 and
subject to proration as provided herein), by wire transfer (in which event
Seller shall furnish Purchaser with complete wire transfer instructions
(including mortgagee payment instructions) at least three (3) days prior to
Closing). Purchaser may elect to wire transfer to Escrow Agent the entire amount
of the Purchase Price less closing prorations and receive a refund of the entire
Deposit upon completion of the Closing.

3

 

4. DEPOSIT.

 

4.1 Within three (3) business days after the Effective Date, Purchaser agrees to
deliver to Escrow Agent (as hereinafter defined) an escrow deposit in the amount
of Two Hundred Thousand and No/100 Dollars ($200,000.00) (such amount, together
with interest earned thereon, the “Initial Escrow Deposit”, together with all
supplements thereto, including but not limited to the Additional Deposit, and
all accrued interest, as hereinafter defined, the “Escrow Deposit”) in
immediately available funds to Escrow Agent, which Escrow Deposit shall be held
in a segregated escrow account. In the event that the Escrow Agent does not
receive the Initial Escrow Deposit from Purchaser as aforesaid, this Agreement
shall be null and void and neither party shall have any rights or obligations
hereunder. Unless otherwise instructed by Seller and Purchaser, Escrow Agent is
authorized and shall place the Escrow Deposit in a segregated account at a
financial institution whose account are insured by an agency of the federal
government and the interest earned on such funds shall be paid or credited to
the party entitled to receive the Escrow Deposit under the terms of the
Contract. In the event of any dispute between Seller and Purchaser concerning
disbursement of the Escrow Deposit, the Escrow Agent shall be authorized to file
an interpleader proceeding in Cook County, Illinois state courts of jurisdiction
or such other venue as may be approved by all claimants, and the disposition of
such funds shall be determined in accordance with such proceeding, and the
Escrow Agent shall be released of all further liability with respect to such
Escrow Deposit. The Escrow Deposit shall be applied to the Purchase Price if the
Closing occurs. All investment decisions to invest the Deposit in another manner
shall be made jointly by Purchaser and Seller. If no Closing occurs, all
interest or dividends earned (if any) shall be paid to the party entitled to the
escrowed proceeds, which party shall pay any income taxes thereon. The parties
shall furnish the Escrow Agent with their respective tax identification numbers.
At the Closing all interest or dividends earned on the Deposit shall be credited
to Purchaser. All escrow fees, if any, charged by Escrow Agent shall be equally
shared by Seller and Purchaser.

 

4.2 Prior to Closing on the Seller Parcels, Escrow Agent shall hold the Deposit
as set forth in Section 4.1 unless (i) Escrow Agent receives notice from
Purchaser terminating this Agreement during the Inspection Period pursuant to
Section 5.4.1, in which event Escrow Agent shall forthwith return the Deposit
including all interest earned thereon (if any) to Purchaser without requirement
of notifying Seller as provided in (ii) below, and without regard to any
objection of Seller; or (ii) with regard to all situations other than in (i)
above, unless either Seller or Purchaser makes a written demand upon Escrow
Agent for the Deposit accompanied by an affidavit signed by the party making the
demand stating sufficient facts to show that said party is entitled to receive
the Deposit pursuant to the terms of this Agreement. Upon receipt of such
demand, Escrow Agent shall give five (5) days written notice to the other party
of such demand and of Escrow Agent's intention to remit the Deposit to the party
making the demand on the stated date, together with a copy of the affidavit. If
Escrow Agent does not receive a written objection before the proposed date for
remitting the Deposit, Escrow Agent is hereby authorized to so remit. If,
however, Escrow Agent actually receives written objection from the other party
before the proposed date on which the Deposit is to be remitted (other than a
release with respect to subsection (i) of this Section 4.2, Escrow Agent shall
continue to hold the Deposit until otherwise directed by joint written
instructions from Seller and Purchaser or until a final judgment of an
appropriate court. In the event of such dispute, Escrow Agent may deposit the
Deposit with the Cook County Circuit Court and, after giving written notice of
such action to the parties, Escrow Agent shall have no further obligations with
respect to the Deposit.

 

4.3 The parties acknowledge that Escrow Agent is acting as a stakeholder at
their request and for their convenience, that Escrow Agent shall not be deemed
to be the agent of either of the parties, and the Escrow Agent shall not be
liable to either of the parties for any act or omission on its part unless taken
or suffered in bad faith or in willful or negligent disregard of this Agreement.
Seller and Purchaser shall jointly and severally indemnify and hold Escrow Agent
harmless from and against all costs, claims and expenses, including reasonable
attorneys' fees, incurred in connection with the faithful performance of Escrow
Agent's duties hereunder. Escrow Agent is acting solely as an escrow agent
hereunder with respect to the Deposit, and not as a title insurance agent.

 

4.4 Escrow Agent acknowledges agreement to the provisions of this Agreement
applicable to it by signing on the signature page of this Agreement.

4

 

4.5 If Closing of the Seller Parcels does not take place solely due to of
Purchaser's default under this Agreement, the Deposit together with any interest
thereon shall be given and/or paid to Seller as liquidated damages for the
failure of Purchaser to purchase the Seller Parcels. The receipt of these
damages shall be Seller's sole and exclusive remedy and satisfaction for such
failure to purchase the Seller Parcels by Purchaser; and upon such receipt, all
obligations of Seller and Purchaser with respect to the purchase and sale of the
Seller Parcels shall terminate, and the parties will have no further obligations
to each other hereunder (other than obligations which survive termination of
this Agreement). If Closing on the Seller Parcels shall occur, the Deposit and
all interest earned thereon shall be applied to the Purchase Price for the
Seller Parcels. If either party brings an action to recover the Deposit, the
non-prevailing party shall (notwithstanding the "exclusive remedies" language
set forth in this paragraph) pay the prevailing party's reasonable legal fees,
disbursements and court costs expended to obtain a judgment. If Closing does not
occur as a result of the default of Seller, and this Agreement has not been
terminated with respect to the Property, then Purchaser shall, at its option,
have the right to specific performance in addition to all remedies at law and in
equity that Purchaser may have.

 

5. MANAGEMENT AND CONDITIONS PRIOR TO CLOSING.

 

5.1 Until Closing on the Seller Parcels, Seller shall at its own expense,
materially comply with all its obligations under all Space Leases, the REAs, and
Service Contracts with respect to the Seller Parcels. Seller shall operate the
portion of the Shopping Center on the Seller Parcels in a manner consistent with
good practice and in accordance with applicable federal, state and local laws,
ordinances and requirements and Seller shall maintain the Real Estate and the
Personal Property on the Seller Parcels in the same condition as on the date
hereof, reasonable wear and tear excepted, and shall keep the same (or cause the
same to be kept) fully insured against fire and extended coverage. Prior to the
sale of the Seller Parcels to Purchaser, Seller shall perform its obligations as
owner and landlord and pay (subject to its right to tenant reimbursement) the
costs for all maintenance, landscaping, snow removal and other activities that
are required to be performed by Seller under the Space Leases of the Seller
Parcels and the REAs. Seller shall not solicit or negotiate to sell the Seller
Parcels while this Agreement remains in effect.

 

5.1.1 Seller also covenants and agrees that, prior to Closing on the Seller
Parcels, it shall not take any of the following actions with respect to the
Seller Parcels without the prior written consent of Purchaser not to be
unreasonably withheld: (a) effect or permit any change in any of the Space
Leases (other than as permitted herein to reflect minor immaterial changes to
actual square footage of any tenant’s premises) or Service Contracts or REAs;
(b) renew or extend the term of any Service Contract or Space Lease; (c) enter
into any new Space Lease or Service Contract or cancel or terminate any Space
Lease or Service Contract; (d) enter into, extend or modify any other agreement
affecting the Property the term of which would extend beyond the Closing or
which would impose any burden on or harm to Purchaser; (e) institute any tax
certiorari proceeding or any other litigation or action or proceeding (other
than in connection with the protection or assertion of rights under this
Agreement); (f) unless required in connection with the performance of its
obligations under the Space Leases, modify any Improvements, or (g) cancel or
modify any insurance policies. In the event that Purchaser’s approval is
necessary, Purchaser shall provide such approval or disapproval within ten (10)
Business Days of receipt from Seller of a complete copy of the proposed lease,
agreement or contract and any guaranty that may be executed in connection
therewith, together with such other information as may be necessary in order for
Purchaser to evaluate such request, and if Purchaser fails to respond within ten
(10) Business Days Purchaser shall be deemed to approve the proposed lease,
agreement or contract. Seller will not apply any security deposit or draw down
any letter of credit pursuant to any Space Lease without the prior written
consent of Purchaser.

 

5.2 Except as otherwise stated to the contrary in this Agreement, Purchaser
shall at Closing accept the Property in AS IS physical condition on the date of
Closing. In accordance with the foregoing, Purchaser acknowledges that the sale
shall be made without any warranties or representations by Seller with respect
to the condition of the Property or any of its components, parts or contents or
with respect to fitness of the Property or any of its components, parts or
contents for any particular or intended use, purpose or condition, except as
expressly provided herein.

5

 

5.3 Seller agrees that: (a) on and after the date hereof, Purchaser and its
designated representatives shall have access to the Seller Parcels for the
purpose of making engineering, survey or other inspections and independent
investigations and in connection therewith Purchaser shall use reasonable
efforts to not unreasonably interfere with any operations under the Space Leases
or REAs; and (b) Seller will provide Purchaser promptly and without charge with
other relevant or necessary information within its possession or reasonable
control with respect to the Seller Parcels, including (without limitation) full
and accurate copies of Space Leases, Service Contracts, REAs, title information
or instruments, and books and operating records of the Shopping Center and all
other diligence items contained on the list attached as Schedule 5.3. Purchaser
agrees to hold Seller harmless from any personal injury or property damage
caused by Purchaser or its designated representatives on the Shopping Center in
doing any testing, inspections or surveys.

 

5.4 Purchaser shall have the Inspection Period within which to inspect and
examine the Real Estate and Personal Property; the Space Leases and Service
Contracts for the Seller Parcels, the REAs, the Development Agreement, and
Landlord's correspondence files regarding such Space Leases and Service
Contracts, REAs and Development Agreement.

 

5.4.1 In the event that during the Inspection Period, Purchaser, in its sole and
exclusive judgment, determines not to purchase the Seller Parcels for any reason
or for no reason, then, by written notice to Seller provided on or prior to the
last day of the Inspection Period, Purchaser shall have the right to cancel and
terminate this Agreement without liability to Purchaser, other than the
provisions herein that expressly survive termination, by so sending notice to
Seller on or prior to such day. Termination of this Agreement with respect to
the Seller Parcels shall have the consequences provided in Section 5.4.2.

 

5.4.2 If Purchaser elects to terminate this Agreement pursuant to Section 5.4.1,
Purchaser shall have the unconditional right to demand return of the Deposit.
Upon return of the Deposit to Purchaser pursuant to the provisions of Section
4.2, all rights and obligations of the parties to each other with respect to the
Property shall terminate, other than the obligations under this Agreement which
expressly survive termination.

 

5.4.3 In the event Purchaser does not cancel and terminate this Agreement prior
to the end of the Inspection Period, this Agreement shall remain in full force
and effect. In such an event, Purchaser shall deposit with the Escrow Agent an
additional $100,000.00 (the “Additional Deposit”) no later than one business day
following the end of the Inspection Period, and the Deposit, including the
Additional Deposit, shall thereafter become “hard” and non-refundable to
Purchaser, save and except for Seller’s default, and in such other instances as
provided for in this Agreement. The Additional Deposit shall be held by the
Escrow Agent along with the Initial Escrow Deposit as otherwise provided for in
Section 4 of this Agreement.

 

5.4.4 If Purchaser cancels and terminates this Agreement for any reason other
than a Seller default, all non-public information obtained by Purchaser from
Seller shall be kept confidential, except to the extent disclosure is required
pursuant to applicable law, regulation or court proceeding and except to the
extent disclosed to lenders, partners, consultants, attorneys and other
professionals that are obligated to maintain the confidentiality of such
information The identity of the constituent members or owners of an interest in
Purchaser shall be kept confidential, except to the extent disclosure is
required pursuant to applicable law, regulation or court proceeding and except
to the extent disclosed to lenders, partners, consultants, attorneys and other
professionals that are obligated to maintain the confidentiality of such
information.

6

 

6. ADJUSTMENTS AND PRORATIONS. All prorations will be computed as of the day
before the Closing Date (“Proration Date”) so that Purchaser shall receive the
benefit of the rent and be responsible for the expenses of the Property as of
the Proration Date. At least five (5) days prior to the Closing Date, Seller
shall provide to Purchaser a reconciliation, on a tenant by tenant basis, of all
rents (as defined below) for the Property for the current year. The term
“Rents,” as used in this Agreement, shall include any and all payments due to
Seller under the applicable Space Leases from tenants under the applicable Space
Leases, including, but not limited to, pass-through charges for real estate
taxes, property insurance and common area maintenance charges. Notwithstanding
anything to the contrary contained herein, the obligations of Purchaser and
Seller in this Section 6 shall survive Closing. Prior to Closing, Seller shall
have performed (and settled) all reconciliations with tenants under the Space
Leases for all years prior to the year of the Closing.

 

6.1 No arrearages of Rents for months prior to the month in which the Proration
Date occurs will be prorated. Provided that Seller has provided Purchaser with
full, complete and correct documentary support for all Rent arrearages,
Purchaser shall make reasonable commercial efforts (not including resorting to
litigation, termination or recovery of possession) at Seller’s expense to
collect such Rent arrearages and upon receipt thereof shall pay such amounts to
Seller. Any amounts collected from any tenant having an unpaid Rent balance as
of the Closing shall be applied in the manner indicated by the tenant on its
payment, and if none is indicated, then first to Purchaser for amounts currently
owing, then to the month of Closing, adjusted between Seller and Purchaser, then
to Purchaser for Rents delinquent as of the date of collection and accruing
after the Closing, and then to Seller to the extent of arrearages of Rent prior
to Closing.

 

6.2 Base rent under the Space Leases prepaid for any time after the Proration
Date and security deposits will be credited to Purchaser at Closing. Any letters
of credits shall be transferred to Purchaser with all transfer fees paid by
Seller.

 

6.3 CAM, Insurance and Other Reimbursable Charges (Tenant Pass Through Items).
Prior to Closing, Seller has paid or will pay various operating expenses
relating to the Property such as insurance and common area maintenance costs
(collectively, “Reimbursable Costs”), for which it is entitled to be reimbursed
by the tenants under the terms of the Space Leases. Each tenant under its
respective Space Lease may have made one or more monthly or other periodic
installment payments in partial satisfaction of their portion of the
Reimbursable Costs for the current year, as well as in partial satisfaction of
their obligation to reimburse the landlord for real estate taxes (“CAM,
Insurance and Tax Payments”). The parties agree that Seller will provide to
Purchaser at Closing a summary of all CAM, Insurance and Tax Payments received
by Seller and all Reimbursable Costs incurred and paid by Seller prior to the
Closing Date. Seller will receive a credit, or debit, as applicable, based on
the total CAM, Insurance and Tax Payments actually received by it, and the sum
of Reimbursable Costs (a) actually paid by Seller (which shall include insurance
premiums, less the credits received by Seller for cancelling its policies as of
the Closing Date) for the period on and before the Closing Date or (b) accrued
by Seller (but not yet paid by Seller) for the month of Closing. Seller will
forward to Purchaser on the Closing any unpaid invoices and statements that by
mutual agreement are to be paid by Purchaser following Closing. Adjustments for
tax payments shall be in accordance with Section 6.4 below. Purchaser shall be
entitled to retain all CAM Payments and Tax Payments made on or after the
Closing Date. Within ninety (90) days of the Closing Date, Seller will provide
Purchaser with reasonable supporting documentation for (i) all CAM, Insurance
and Tax Payments received by Seller and all Reimbursable Costs incurred and paid
by Seller prior to the Closing Date for which the Seller or the Purchaser is
receiving a credit or debit, as applicable, in accordance with this paragraph
and (ii) other related expenditures as may be reasonably requested by Purchaser

7

 

6.4 With respect to general and special real estate and other ad valorem taxes
and assessments and other state or city taxes, fees, charges and assessments
affecting the Property (collectively, “Taxes”), Seller shall have paid all Taxes
coming due prior to the Closing Date and Purchaser or its assigns shall pay all
Taxes coming due after the Closing Date, including the taxes for the semiannual
tax period including the Closing Date. At Closing, Seller shall credit to
Purchaser tenant payments to landlord on account of Taxes for the current
semiannual tax period as of the Proration Date. Purchaser shall be solely
responsible for collection from the tenants of the differential between the
estimated monthly amounts paid by tenants and the actual amount of taxes
attributable to such tenants for such current semiannual tax period (and
thereafter) Taxes. In addition, Purchaser shall be solely responsible for
collecting payments from tenants who pay their portion of Taxes only upon
presentation of tax bills with respect to such current semiannual tax period
(and thereafter) Taxes.

 

7. TITLE AND SURVEY. Seller shall convey to Purchaser at Closing marketable and
insurable fee title to the Real Estate subject only to the Space Leases and the
Permitted Exceptions.

 

7.1 Within thirty (30) days following the execution of this Agreement, Seller
shall obtain at its sole cost and expense and deliver to Purchaser an updated
ALTA urban survey of the Real Estate and Improvements located on the Seller
Parcels (the “Survey”). The Survey shall be in accordance with the 2011 Minimum
Standard Detail Requirements for ALTA/ACSM Land Title Surveys jointly
established and adopted by ALTA and NSPS and shall be sufficient to cause
removal of the general survey exception in the Title Commitment. The Survey
shall included “Table A” items 1, 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9,
10(a), 11(a), 13, 14, 16, 17, 18, 19 and 20(a). Seller shall apply to Chicago
Title Insurance Company (the “Title Company”) through their agent in Hartford,
CT (Denis Zinolli) for a binding, irrevocable commitment for an ALTA 2006
Owner’s Title Insurance Policy to be issued to Purchaser (the “Title
Commitment”) with respect to the Seller Parcels and any easement providing
access to such Seller Parcels from public roads through the remainder of the
Shopping Center (collectively, the “Access Easement”), in the amount of the
Purchase Price, evidencing that Seller owns and can convey valid and marketable
fee title to the Seller Parcels and that Purchaser and its successors and
assigns shall have free right to use the Access Easement on the terms set forth
in the Access Easement, free and clear of all encumbrances except the Space
Leases and Permitted Exceptions. Seller shall deliver the Title Commitment, as
well as copies of all underlying exception documents, no later than thirty (30)
days following the Effective Date. The Survey shall be addressed to Chicago
Title Insurance Company, Purchaser and Purchaser’s lender, if any. Any revisions
requested by Purchaser or Purchaser’s lender to the Survey to add information
not otherwise contained in the Survey as provided above shall be at Purchaser’s
sole cost and expense.

 

7.2 Within five (5) business days after Purchaser's receipt of the last of the
Title Commitment and the Survey, Purchaser shall provide Seller with its
objections to any adverse matters reflected in the Title Commitment or Survey
(the “Title Objections”). In addition, if Purchaser has requested endorsements
providing coverage for (a) a perimeter metes and bounds description and
contiguity between the parcels which comprise the Real Estate (if comprised of
separate parcels) and between the Real Estate and public streets or (b) access
from the Real Estate to a public street, or (c) extended coverage over the Title
Company's general and/or preprinted exceptions, or (d) zoning with parking and
loading dock coverage as provided in ALTA Zoning Endorsement 3.1, or (e)
affirmative insurance that easements are not encroached upon by any structures
on the Real Estate or that there are no violations of any restrictive covenants
or agreements and that no future violation would cause any reversion of title,
or (f) a survey endorsement, or (g) arbitration, or (h) separate tax parcel
numbers, or (i) REM endorsement (items (a) through (i) are collectively referred
to herein as the “Endorsements”), and the title company has refused to grant
such coverages, Purchaser shall so inform Seller.

8

 

7.3 Seller at its option (but subject to Section 7.6) shall have a period of
fifteen (15) days following receipt of Seller’s notice of Title Objections to
remove, correct, cure or satisfy to Purchaser's satisfaction, any Title
Objections. Seller shall not be required to remove any Title Objections,
provided that notwithstanding the foregoing if any objection consists of a
mortgage or other lien or encumbrance in a specified or readily ascertainable
dollar amount, Seller shall be required to remove same as provided in Section
7.6. If Seller fails to remove at or prior to Closing any such mortgage or other
lien or encumbrance as provided in Section 7.6, Purchaser may, but shall not be
obligated to, close title subject to such mortgage , lien or encumbrance with an
abatement of the Purchase Price in the amount required to remove same. For
purposes of this Article 7, a deed of trust or similar instrument shall be
deemed to be a mortgage. In the case of a mortgage affecting an Access Easement,
Purchaser agrees that it will not be necessary for the mortgage to be released
as to the servient estate burdened by the Access Easement, but that it will be
sufficient for the lien of the mortgage to be unconditionally subordinated to
the rights under the Access Easement, provided that the same is acceptable to
the Title Company to insure access. Seller agrees that it will cause all
standard or “preprinted” exceptions to be removed from the final policy at the
applicable Seller’s expense, and all requirements shall be marked as satisfied,
subject only to Approved Exceptions, and an exception for ad valorem taxes for
calendar year 2012 and subsequent years (such modifications, as they may relate
to the Real Estate, respectively, the “Policy Modifications”)

 

7.4 In the event that Seller is unable or (subject to its obligations with
respect to mortgages, liens or encumbrances and Policy Modifications set forth
herein) elects not, within said fifteen (15) day period, to remove, correct,
cure or obtain endorsements (reasonably acceptable to Purchaser) as aforesaid
(hereinafter called "title correction"), Purchaser shall have the right at its
sole option either (a) to terminate this Agreement, in which event, the Deposit
shall be returned to Purchaser, and following such return, neither party shall
have any further liability hereunder (except for obligations which by their
express terms survive termination), or (b) to accept such state of facts and
such title as is disclosed by the Survey and Title Commitment without title
correction thereby waiving any rights against Seller with respect thereto, in
which case, such matters shall constitute Permitted Exceptions hereunder,
provided that there shall nevertheless be an abatement for mortgages or other
liens as above set forth, or (c) to extend said 15-day period to remove,
correct, cure or satisfy such objection for an additional period of up to
fifteen (15) days, at the end of which (if such objections remain unsatisfied)
Purchaser shall elect either (a) or (b) above. Said initial election shall be
made by Purchaser within ten (10) days following Purchaser's receipt of written
notification by Seller that Seller has not been able to or will not obtain title
correction. Purchaser shall be deemed to have waived its objections to any
exceptions and other adverse title or survey matters reflected in the Title
Commitment or Survey received by it if it fails to notify Seller of its
objections to same within the Inspection Period, and any such matters shall
constitute a part of the Permitted Exceptions.

 

7.5 In the event that Seller shall undertake title correction as aforesaid, and
shall be successful, this Agreement shall continue in full force and effect and
Purchaser shall close the transaction contemplated hereby in accordance with the
terms hereof. In the event that Seller shall only be partially successful in
obtaining title correction, Purchaser shall have the same alternative rights as
Purchaser would have in the event Seller had declined to seek title correction
(as set forth in the preceding paragraph of this Section). Purchaser shall make
its election within ten (10) days after Purchaser's receipt of written notice
from Seller to Purchaser of the extent to which title has been corrected.

 

7.6 If any title objection consists of a mortgage or other lien of a specified
or readily ascertainable dollar amount, Seller shall be required to remove the
same by payment, by bonding, or causing the Title Company to insure over the
same or otherwise, in each case to the reasonable satisfaction of Purchaser.

 

7.7 Seller shall pay at Closing on the Seller Parcels the premium and work
charges due in connection with the issuance of a standard ALTA 2006 owner’s
policy in favor of Purchaser providing coverage in the amount of the Purchase
Price of the Seller Parcels being sold and with the Policy Modifications
requested by Purchaser as well as the Endorsements. Purchaser shall be solely
responsible for any additional premium due in connection with any endorsements
that Purchaser may request in addition to the Endorsements listed in Section
7.2. Seller shall be responsible for the premiums associated with the
Endorsements.

9

 

8. HAZARDOUS WASTES. Seller represents and warrants that, to its actual
knowledge, no material data with respect to environmental conditions on, under
or affecting the Property exists in its or its attorney’s possession or control
that has not been incorporated into the Environmental Reports provided to
Purchaser. Except as otherwise stated in the Environmental Reports, to Seller’s
knowledge: (I) Seller has complied with all applicable laws, ordinances,
regulations, statutes and requirements of any governmental authority relating to
the Property and the previous transfer of the Property, (II) there are no
violations issued affecting the Property, (III) no Hazardous Materials
(including asbestos or lead) have been disposed of, released, manufactured, or
stored on the Property other than in the ordinary course of business in
connection with the construction of the improvements on the Property and in
connection with retail operations on the Property pursuant to the Space Leases,
including the operation of a Sam’s Club gas station on the Property, and any
such release is not a material violation of applicable laws, rules or
regulations, and (IV) except for the underground tanks in connection with the
Sam’s Club gas station, which are subject to the indemnities and representations
of the applicable Space Lease, there are no underground storage tanks located on
the Property. Seller represents and warrants and warrants that during the term
of its ownership of the Shopping Center, that none of the Parcels has
constituted an “establishment” as defined under Section 22a-134 et seq. of the
Connecticut General Statutes (the “Connecticut Transfer Act”). If any of the
Seller Parcels is determined to be an “establishment” under the Connecticut
Transfer Act as a result of operations conducted during the term of Seller’s
ownership of a Parcel, Seller will responsible at its cost (subject to its right
of tenant reimbursement, if applicable) for compliance with the requirements of
the Act with respect to the Seller Parcels. The provisions of this Section 8
will survive the Closing.

 

9. COVENANTS, REPRESENTATIONS AND WARRANTIES OF SELLER.

Seller covenants, represents and warrants to Purchaser the following with
respect to the Seller Parcels, all of which shall be required to be successfully
performed or true and correct in all material respects on and as of the Closing
Date as a condition precedent to Purchaser's obligations hereunder with respect
to the Seller Parcels, and all of which shall survive the Closing. Matters
stated to be within the knowledge of Seller shall be matters within the
knowledge of David A. Stern or any officer, member or manager of either of
Seller’s members.

 

9.1 Except as provided in Section 16.1, Seller has obtained and will maintain as
of the Closing Date all consents required to permit all of the transactions
contemplated by this Agreement (including but not limited to the sale of the
Property to Purchaser) and required under any partnership agreement, shareholder
agreement, limited liability company agreement, covenant or other agreement
concerning it or to which it is a party or by any law or regulations, and the
sale of the Property does not require (i) the consent or approval of any public
or private authority which has not already been obtained by Seller, or (ii) a
subdivision in order to comply with the subdivision regulations of the
authorities having jurisdiction; or if required it will be obtained by Seller
prior to the Closing of the sale and purchase of the Property. The Seller
Parcels at the time of Closing will be a separate tax lot and will be a separate
legal parcel at the time of Closing subdivided in accordance with applicable
laws.

 

9.2 Seller has not received notice from any governmental authority, mortgagee,
tenant, insurer or other party with respect to the Seller Parcels (i) that
either the Real Estate or the use or operation of the Shopping Center on the
Seller Parcels is currently in violation of any zoning, environmental or other
land use regulations, and to Seller's knowledge no such notice has been issued;
(ii) that Seller is currently in violation or with the passage of time will be
in violation of the requirements of any ordinance, law or regulation or order of
any government or any agency, body or subdivision thereof (including, without
limitation, the local building department) or the recommendations of any
insurance carrier or Board of Fire Underwriters affecting the Shopping Center on
the Seller Parcels, or that any investigation has been commenced, or is
contemplated, regarding any such possible violation; or (iii) asserting that
Seller is required to perform work at the Shopping Center on the Seller Parcels
and to Seller's knowledge no such notice has been issued. If Seller receives
such a notice or a violation is issued or filed prior to Closing, Seller shall
promptly notify Purchaser and shall promptly cure or shall request the
applicable tenant to cure any violation, and in the event that such cure would
require an alteration of or addition to the Real Estate or Personal Property or
otherwise require an expenditure to cure the violation, the cost of which to be
paid by Seller would exceed one (1%) percent of the Purchase Price for the
Property, then Seller and Purchaser shall have

10

 

the benefit of the provisions contained in Section 10.2. Notwithstanding the
foregoing, Seller shall have the right to contest any violation if the same does
not delay the Closing and if the violation is cured or removed prior to the
Closing.

 

9.3 As of the date of this Agreement there is no pending litigation or
condemnation proceeding brought by or against Seller or affecting the Property
(including, without limitation, the Real Estate and the Space Leases) or the
operation of the Property (including without limitation any bankruptcy
proceedings of existing Space Lease tenants) except as set forth on Exhibit 5.
Seller has no knowledge of any other such threatened litigation which might
result in a judicial or equitable mortgage against the Real Estate, or gives
rise to a set-off or defense to any tenant under the Space Leases, or prevents
the transactions provided for herein, or which might result in a consummation of
judgment against Purchaser. If Seller is served with process or receives notice
that litigation may be commenced against it, Seller shall promptly notify
Purchaser.

 

9.4 Attached hereto as Exhibit 3 is a rent roll showing all Space Leases
affecting the Property. The information contained in Exhibit 3 is true, accurate
and correct in all material respects and, with respect to such rent roll and
Space Leases: (i) The Space Leases described in Exhibit 3 comprise all the Space
Leases existing on the date of this Agreement and each is in full force and
effect; (ii) no Space Lease has been modified or supplemented except as set
forth on Exhibit 3; (iii) all rent and other payments due under the Space Leases
as of the date hereof have been paid in full; (iv) no rent has been paid more
than one month in advance by any tenant, there are no deposits, and no tenant is
entitled to any “free rent” period, defense, credit, allowance or offset against
rental except as expressly set forth in the Space Leases; (v) the information
set forth in Exhibit 3 is true, correct and complete; (vi) to Seller's
knowledge, there is no default of either landlord or tenant under any of the
Space Leases, and no state of facts which with notice and/or the passage of time
would ripen into a default, except as set forth on Exhibit 3; (vii) there are no
persons or entities entitled to possession of the Seller Parcels on the date of
this Agreement other than tenants under Space Leases, or parties exercising
rights under recorded easements in effect on the date of this Agreement; (viii)
no work or installations are required of Seller except as specified in the Space
Leases, and in any case Seller has fully completed all work, installations or
tenant improvements specified in any Space Lease to be the responsibility of the
landlord; (ix) Seller has paid all tenant construction allowances under any
Space Leases of the Property; (x) there are no leasing commissions due nor will
any become due in connection with any Space Lease or the renewal thereof, and no
understanding or agreement exists in regard to payment of any leasing
commissions or fees for future Space Lease;. (xi) Seller will not enter into any
agreement to pay any broker a commission in connection with a future Space Lease
without Purchaser’s prior knowledge and consent; and (xii) Seller has delivered
true and complete copies of the Space Leases in effect on the date hereof to
Purchaser.

 

9.5 Seller will pay or cause to be paid all general, special and betterment
assessments on the Property which are due and payable prior to the date of
Closing. To Seller’s actual knowledge, there is no notice of reassessment
involving the Property as of the date hereof.

 

9.6 There are not now and will not be on the date of Closing any agreements or
understandings relating to the Property that would be binding on the Purchaser
or in any way encumber the Property, except for the Permitted Exceptions, the
Space Leases, the Sign Lease, the REAs, the Master ECR and assumed Service
Contracts applicable to the Property.

 

9.7 The list of and information with respect to Service Contracts in Exhibit 4
is true and complete as of the date of this Agreement. To Seller's knowledge,
there is no material default, or event that with notice or lapse of time or both
would constitute a material default, by any party to any Service Contract.
Seller has received no notice prior to the date of this Agreement that any party
to any Service Contract intends to cancel or terminate such agreement. Seller
shall not enter into any new Service Contract affecting the Property or any
portion thereof or the use thereof, or modify any existing Service Contract,
which would survive the Closing, without the prior written consent of Purchaser
which consent prior to the expiration of the Inspection Period will not be
unreasonably withheld, conditioned or delayed and which consent after the
expiration of the Inspection Period shall be in Purchaser’s sole and absolute
discretion. Upon the request of the Purchaser, any Service Contract that
Purchaser desires to have terminated prior to Closing shall be so terminated by
Seller at Seller’s sole cost and expense.

11

 

9.8 Exhibit 6 constitutes a list of all of the permits and authorizations in
Seller's possession or control in effect as of the date of this Agreement with
respect to the Seller Parcels (including but not limited to certificates of
occupancy). All permits and authorizations with respect to the Seller Parcels
now in effect will be in full force and effect as of and, to the extent
assignable, will be delivered to Purchaser on the date of Closing. Pending
applications, if any, will not be withdrawn or permitted to lapse without
Purchaser's consent, and Seller shall promptly notify Purchaser of all pending
applications.

 

9.9 True and complete copies of the most recent real property tax bill(s) for
the Seller Parcels (which include bill[s] for all real estate taxes from all
municipal authorities assessing same) are annexed as Exhibit 7, together with a
real estate tax history for the last five (5) years. No tax reduction
proceedings are pending or outstanding with respect to the Seller Parcels. There
are no special assessments or betterment assessments (whether payable in
installments or otherwise) applicable to the Real Estate and no tenant is
entitled to any refund of any tax or other payment by reason of tax reduction
proceedings affecting current or prior years.

 

9.10 Seller will use its best efforts to assure that, and it is an express
condition to Purchaser’s obligation to close, that all permits and
authorizations necessary to be held by the landlord under the Space Leases of
the Property will be in full force and effect as of the date of Closing. Seller
makes no representations or warranties concerning any licenses and permits
required to be held by a tenant under a Space Lease in connection with the
tenant’s operations pursuant to a Space Lease.

 

9.11 No property other than the Real Estate included in the Property is included
in the tax assessment of the Real Estate, and there are no unpaid assessments
for utility installations.

 

9.12 Seller does not have any employees. Purchaser shall have no obligation,
liability or responsibility with respect to charges, salaries, vacation pay,
fringe benefits or like items subsequent to Closing, nor with respect to any
management or employment agreements with respect to the Property. Seller does
not own, lease, hold or operate any material business other than ownership and
operation of the Property.

 

9.13 Seller will verify at Closing that it has no actual knowledge of any
material defects in the improvements on the Property on the Closing. Such
statement shall be limited to Seller’s actual knowledge, and shall not impose
any duty or obligation to conduct any investigation with respect thereto. At
Closing, Seller will assign to Purchaser all warranties and guaranties relating
to any work performed by Seller, or on Seller’s behalf, to the extent
assignable. If assignment requires any consent, Purchaser and Seller will
cooperate to obtain such consent. Purchaser shall be responsible for paying the
costs of obtaining such assignment.

 

9.14 Except as provided in Section 16.1, the persons or parties signing this
Agreement on behalf of Seller have the power and authority to enter into this
Agreement, to bind Seller to the provisions hereof and to comply with the
obligations of Seller hereunder.

 

9.15 Seller is Connecticut limited liability company, duly organized, validly
existing and in good standing in the State of Connecticut. Except as provided in
Section 16.1, the execution, delivery and performance of this Agreement by
Seller has been duly authorized and no consent of any other person or entity to
such execution, delivery and performance is required to render this document a
valid and binding instrument enforceable against Seller in accordance with its
terms. Seller has the ability to pay its debts when due and no insolvency
proceedings are pending or threatened by or against Seller.

 

9.16 Neither the execution and delivery of this Agreement nor the consummation
of the transactions herein contemplated will conflict with, result in a breach
of or constitute (with or without the giving of notice or the passing of time,
or both) a default under, or otherwise adversely affect any Space Lease, REA, or
any other contract, agreement, instrument, license or undertaking to which
Seller or any of its affiliates is a party or by which any of them or any of
their respective properties or assets is or may be bound or that relates to the
Property in any respect or violate any restrictions to which Seller or the
Property is subject.

12

 

9.17 No tenant under a Space Lease or any party under an REA or person other
than Purchaser or its assigns has any option, right of first refusal or other
right to purchase the Property or any part thereof or interest therein that has
not been fully waived with respect to the sale of the Property to Purchaser
under this Agreement. Sam’s Club retains a right of first refusal with respect
to future transactions, as provided in Section 22 of the Sam’s Club Lease.

 

9.18 All construction and/or maintenance work required to be performed by Seller
by the terms of any Space Lease, or to the best of its knowledge, by any
building, zoning or other law, ordinance or regulation affecting the Seller
Parcels, including without limitation any roadway and utility line construction
on the Seller Parcels has been satisfactorily completed and accepted by the
tenants under such Space Leases(s) and there are and will be no charges, liens
or assessments against the Property or Purchaser for any of same that are not
discharged or cured as provided herein.

 

9.19 To Seller’s knowledge, each REA affecting the Property is in full force and
effect and has not been modified or supplemented except as set forth in a
recorded instrument included in the initial Title Commitment. To Seller’s
knowledge, there is no default under any such REA of either Seller or any party
or owner of rights under an REA, and no state of facts which with notice and/or
the passage of time would ripen into a default. To Seller’s knowledge, no
unperformed work or installations or unpaid amounts is required of or due from
Seller under any REA affecting the Property. To Seller’s knowledge, the Sign
Lease is in full force and effect and has not been modified or supplemented
except as set forth in a recorded instrument included in the initial Title
Commitment. To Seller’s knowledge, there is no default under the Sign Lease of
either Seller or any party or owner of rights under the Sign Lease, and no state
of facts which with notice and/or the passage of time would ripen into a
default. To Seller’s knowledge, no unperformed work or installations or unpaid
amounts is required of or due from Seller under the Sign Lease. Seller has
provided Purchaser with true and complete copies of the REAs and Sign Lease and
all correspondence related thereto.

 

9.20 There are no security deposits in connection with any of the Space Leases.

 

9.21 Seller is not a “foreign person” within the meaning of the United States
tax laws and to which reference is made in Internal Revenue Code Section
1445(b)(2). At Closing, Seller shall deliver to Purchaser a FIRPTA affidavit in
form and substance acceptable to Purchaser.

 

9.22 To Seller’s actual knowledge, all documents and agreements delivered to
Purchaser by Seller are true, complete and accurate in all material respects.

 

9.23 Seller shall maintain through the completion of the Closing, rent loss
insurance covering the rent and all other sums payable under the Space Leases.

 

At Closing, Seller shall deliver to Purchaser a certificate reconfirming that
the foregoing representations are true, correct and complete in all material
respects as of the date of Closing.

 

Except as otherwise expressly set forth herein, all representations of Seller
with respect to the Property shall survive the Closing for a period of three
years following the Closing date.

 

10. DAMAGE, DESTRUCTION OR REQUIRED ALTERATION OR ADDITION.

 

10.1 Prior to Closing, in the event of any damage to or destruction of all or
part of the Real Estate (notice of which shall be given to Purchaser by Seller
as soon as practicable following its occurrence) forming part of the Property
not yet conveyed to a Purchaser, then Seller shall promptly request the
applicable tenant pursuant to its Space Lease to repair or replace such damage
or destruction, except that if the cost of such repair or replacement exceeds
five (5%) percent of the Purchase Price of the Property, or the damage would
take more than sixty (60) days following the scheduled Closing Date to repair or
rebuild, then in any such case (i) Purchaser shall have the right to terminate
this Agreement by giving Seller written notice of its intention to do so, such
notice by Purchaser to Seller to be given not later than five (5) days after
Purchaser shall have received the notice from Seller of such aforesaid
occurrence, (in which event, the Deposit shall forthwith be returned to
Purchaser, and upon such return of the Deposit this Agreement shall terminate);
or (ii) if Purchaser elects not to terminate this Agreement, this Agreement
shall continue in full force and effect

13

 

except that at Closing Purchaser shall receive a credit in the amount of the
casualty proceeds actually received by Seller and Purchaser shall be assigned
all rights of Seller to collect casualty insurance proceeds for such loss, as
well as all rights to receive all loss of rent insurance proceeds for periods
from and after Closing, and Purchaser shall receive a credit for the amount of
any such insurance paid to Seller with respect to any rent period following the
Closing.

 

10.2 In the event that any governmental authority having jurisdiction of all or
part of the Property notifies Seller before the Closing that some alteration of
or addition to the Real Estate is required to be made by law, rule or regulation
(notice of which shall be given to Purchaser by Seller as soon as practicable
after its receipt) or otherwise requires a cure of a violation, which in each
case is not the exclusive responsibility of a tenant under a Space Lease, then
Seller shall promptly undertake such alteration or addition or cure specified in
such notice and shall accomplish the same before the date of Closing; provided,
however, that if the cost of such alteration or addition or cure shall exceed
the sum of five (5%) percent of the Purchase Price, then in such event Seller
may either elect to pay the entire cost and cure the same before the Closing or
may decline to undertake the same, in which event Purchaser shall have the
option, exercisable within fifteen (15) days following notice from Seller of the
requirement and Seller's refusal to comply therewith, (i) to terminate this
Agreement by giving Seller notice thereof, in which event, the Deposit shall
forthwith be returned to Purchaser, whereupon this Agreement shall terminate);
or (ii) to proceed with the Closing, in which event the Purchase Price shall be
reduced by the actual amount necessary to cure up to the maximum sum of five
(5%) percent of the Purchase Price. If such notice is not timely given by
Purchaser, Purchaser will be deemed to have elected option (ii).

 

11. EMINENT DOMAIN.

 

Seller represents it knows of no eminent domain proceedings affecting or
threatened against the Seller Parcels or the Shopping Center as of the date
hereof. In the event that any eminent domain proceedings affecting the Property
or adversely affecting an easement granting access or services to the Property
shall be threatened, contemplated, commenced or consummated prior to the Closing
(notice of which shall be given to Purchaser by Seller as soon as practicable
after receipt by Seller), Purchaser shall have the right to terminate this
Agreement, by written notice given to Seller within fifteen (15) days after
Seller has given Purchaser the aforesaid notice, in which event the Deposit
shall forthwith be returned to Purchaser, whereupon this Agreement shall
terminate. If this Agreement is not so terminated, Seller at Closing shall
assign to Purchaser its entire right, title and interest in and to any award,
and shall give Purchaser a credit for any award it receives at any time.

 

12. PURCHASER'S CONDITIONS TO CLOSING.

 

Purchaser's obligation to purchase the Property at Closing and to pay the
Purchase Price is expressly conditioned upon the following (unless waived by
Purchaser in its sole absolute discretion) (the “Closing Conditions”), and if
all these conditions are not satisfied at the Closing (as the same may be
extended as provided herein) and prior to the Closing Date Deadline for the
Property, Purchaser may terminate this Agreement, in which event the Deposit
shall forthwith be returned to Purchaser. Upon such termination all obligations
of Purchaser and Seller (other than those that expressly survive termination)
under this Agreement shall terminate, and the parties shall have no rights or
obligations with respect thereto:

 

12.1 Seller's warranties and representations set forth herein shall be true and
correct in all material respects as of the date of Closing and Seller shall have
performed each and all of its covenants and agreements hereunder within the time
provided.

 

12.2 At least five (5) business days prior to the end of the Inspection Period,
Seller shall have delivered to Purchaser estoppel certificates in the form and
substance of Exhibit 8, from all Space Tenants and in the form of Exhibit 13
from the responsible party(s) under the REAs, none of which estoppels claim a
default by Seller, and in each case, dated no more than thirty (30) days prior
to the Closing Date. Under the Sam’s Club Lease, Sam’s Club has thirty days to
provide a requested certificate. Under the LA Fitness Lease, LA Fitness has ten
(10) days to provide a requested certificate. Seller will request such
certificates within two (2) business days following the Effective

14

 

Date. If either certificate reflects that Seller is in default, or is required
to perform a repair, resulting in Seller’s inability to deliver the certificate
providing the confirmations required under the first sentence of this Section
12.2, the Inspection Period shall be automatically extended for a fifteen (15)
business day period to provide Seller with an opportunity to rectify such
matters.

12.3 There shall have been no material breach on the part of Seller of any
covenants set forth in Section 5.

 

12.4 No Space Leases existing on the date of this Agreement on the Property to
be purchased shall have been terminated or canceled or the premises demised
thereby surrendered; nor shall any such tenant(s) have ceased operating business
at the Property, be in arrears for rent for a period of greater than a month, or
given Seller a notice of its intent to cease operating; nor shall any tenant(s)
have filed for protection under the United States Bankruptcy Act.

 

12.5 Subject only to payment of its premiums for same, the Title Company shall
be prepared to issue at Closing (or prepared to unconditionally commit to issue
at Closing, with no “gap”) its title policy in the required form (including all
endorsements) set forth in Article 7, with all Policy Modifications and
Endorsements and subject only to the Permitted Exceptions.

 

12.6 The tenants shall be occupying their demised premises under their Space
Lease and shall be operating a retail facility on the leased premises on the
Closing Date, and such Space Lease shall remain in effect as of the Closing
Date.

 

12.7 ANICO shall have granted its consent to this Agreement and the sale of the
Property hereunder.

 

13. ASSIGNMENT; DESIGNATION OF GRANTEES.

 

13.1 Purchaser shall have the right to assign this Agreement and all of its
rights under this Agreement to any person or entity provided that upon such
assignment any such assignee shall, in writing, affirmatively assume all
obligations of Purchaser hereunder. The assignment of this Agreement shall not
serve to release Purchaser from any liabilities hereunder.

 

13.2 Seller shall not assign its rights or its interest in and to this
Agreement; nor shall Seller be deemed to be discharged of any of its duties
hereunder as a result of any assignment or of any delegation by Seller of any
such duties.

 

14. THE CLOSING.

 

14.1 The Closing of the sale and purchase of each Property shall be through the
delivery of closing documents to the Escrow Agent on or before the Closing Date.
Closing may be conducted in escrow. The Closing shall occur on the second (2nd)
business day following the end of the Inspection Period, unless extended by
mutual written agreement or as needed to provide Seller with additional time to
cure title objections as provided in Section 7.7, or upon such earlier date as
may be mutually approved by Seller and Purchaser.

 

14.2 At Closing on the Property, Purchaser shall pay the Purchase Price adjusted
in accordance with the relevant provisions of this Agreement; and Purchaser
shall execute and deliver such other instruments as Seller may reasonably desire
in connection with or to consummate the transactions contemplated by this
Agreement.

 

14.3 At Closing on the Property, Seller shall execute and/or deliver to
Purchaser the following:

 

14.3.1 A special warranty deed in proper recordable form, duly executed by
Seller in the form of deed attached hereto as Exhibit 12 and conveying to
Purchaser fee simple ownership of the Property Real Estate free and clear of all
liens, encumbrances and leases except for the Space Leases, REAs, and other
Permitted Exceptions included in Purchaser’s final title policy.

15

 

14.3.2 A bill of sale for a consideration of $10.00 conveying the Personal
Property (if any) included in the Property from Seller to Purchaser free of all
liens, encumbrances and leases except for Permitted Exceptions.

 

14.3.3 An Assignment Agreement (in the form of Exhibit 9) by which Seller
assigns to Purchaser all of Seller's right, title and interest, free and clear
of all liens, encumbrances and claims, in and to the Space Leases of the
Property.

 

14.3.4 A General Assignment (in the form of Exhibit 10) by Seller to Purchaser
of all of Seller's right, title and interest, free and clear of all liens,
encumbrances and claims, in and to (i) all Service Contracts set forth in
Exhibit 4 (if any) (to the extent, if any, assignable, and related to the
Property), (ii) all guarantees and warranties relating to the Property (to the
extent, if any, assignable), and (iv) all permits or licenses used in connection
with the operation of the Shopping Center on the Seller Parcels.

 

14.3.5 The certificate reconfirming the representations provided for in Article
9.

 

14.3.6 Notices to tenants (in form attached hereto as Exhibit 11) advising them
of the transfer of the Seller Parcels to Purchaser and directing payment of rent
and other charges to Purchaser or its designated representative.

 

14.3.7 Such affidavits; “mechanic’s lien”, “gap”, “parties in possession” or
other Seller indemnities; evidence of authority; releases of liens; or other
instruments as the Title Company may reasonably request to issue a title policy
satisfactory to Purchaser in accordance with Article 7.

 

14.3.8 Such other instruments as Purchaser may reasonably desire in connection
with or to consummate the transactions contemplated by this Agreement.

 

14.3.9 Possession of the Real Estate and Personal Property included in the
Property, subject only to possessory rights of tenants under Space Leases and
parties under the REAs and Permitted Exceptions, with all keys; and Seller shall
also deliver, to the extent relating to the Property being sold and in Seller’s
possession, original signed instruments of all Space Leases, Service Contracts,
permits, licenses, sepias, drawings, plans and specifications (to the extent in
the possession or control of Seller), accounting records, tenant correspondence,
and other files relevant to the Purchaser's future operation of the Shopping
Center.

 

14.3.10 All estoppel certificates referred to in Section 12.2 for the Space
Leases of the Property and the REAs in the forms required and permitted in said
Section.

 

14.3.11 FIRPTA affidavit in form reasonably satisfactory to Purchaser to the
effect that Seller is not a "foreign person."

 

14.3.12 A rent roll certified to Purchaser as being complete, accurate and
correct and containing the same type of information found in Exhibit 3 but
updated to the date of the Closing.

 

(b) At Closing, Seller shall cause the Title Company to issue to Purchaser a
2006 ALTA Owner’s Title Insurance Policy insuring Purchaser’s fee simple title
in the Property Real Estate subject to the Permitted Exceptions and the Space
Leases and containing the Endorsements. The costs of such premium shall be
allocated as provided in Section 7.7.

 

14.4 Each party shall pay its own legal fees and travel and lodging expenses in
connection with this transaction. Seller shall pay at Closing any and all
transfer, conveyance, deed, recording and/or documentary stamp taxes or similar
taxes or charges relating to, or with respect to, the conveyance and transfer of
the Property and release of any liens and indebtedness encumbering the Property.
Seller and Purchaser shall equally share the escrow closing costs of the Title
Company.

16

 

14.5 At Closing, Purchaser shall deliver the following: (i) an acceptance of the
FIRPTA affidavit; (ii) the Purchaser’s portion of the settlement statement;
(iii) an Assignment in the form of Exhibit 9; and (iv) the remaining portion of
the Purchase Price after accounting for the Deposit and adjustments as provided
herein.

 

15. BROKERS. Purchaser and Seller each represents and warrants that it dealt
with no broker or finder in connection with this transaction other than Rick
Kaiser of Cohen & Co. (the "Broker"), whose commission Seller agrees to pay
pursuant to separate written agreement; and each agrees to defend, indemnify and
hold the other harmless from and against any and all loss, liability and
expense, including reasonable attorney's fees, the indemnified party may incur
arising by reason of the above representations being false. The provisions of
this Article 15 shall survive Closing.

 

16. ANICO CONSENT. American National Insurance Company, in its capacity as
mortgagee of the Real Estate, and as a member of Seller, must grant its consent
to any sale of the Property. Seller will undertake to obtain such consent no
later than thirty (30) business days following Purchaser’s execution of this
Agreement. Seller will notify Purchaser if it is unable to obtain ANICO’s
consent by such deadline. If ANICO has failed to grant its consent by such
deadline, Seller and Purchaser each reserves the right to terminate this
Agreement by written notice to the other party on or before the commencement of
the Inspection Period. If either party terminates this Agreement pursuant to
this Section 16.1, the entire Deposit will be returned to Purchaser and all
rights and obligations of the parties under this Agreement following the return
of the Deposit shall terminate in their entirety.

 

17. NOTICES. All notices, demands, requests, consents, approvals or other
communications (for the purpose of this Section collectively called "Notices")
required or permitted to be given hereunder or which are given with respect to
this Agreement shall be valid only if in writing and sent by registered or
certified United States mail, return receipt requested, postage prepaid, or
delivered by Federal Express or UPS courier service, addressed as follows:

 

To Purchaser:

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Lou Quilici

(630) 218-4925

quilici@inlandgroup.com

 

With a copy to:

H. Dan Bauer, Esq.

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

(630) 218-8000

dbauer@inlandgroup.com

 

 

To Seller:

Newington-Berlin Retail, LLC

c/o Realm Realty

900 Town and Country Lane, Suite 210

Houston, Texas 77024

Att: David A. Stern

dstern@realmrealty.com

 

with a copy to

Thomas P. McAlister, Vice President and General Counsel

Realm Realty

909 Poydras St.

27th Floor

tmcalister@realmrealty.com

17

 

with an additional copy to:

Sher Garner Cahill Richter Klein McAlister & Hilbert, L.L.C.

909 Poydras Street - 27th Floor

New Orleans, Louisiana 70112-1033

Att: Robert P. Thibeaux, Esq.

rthibeaux@shergarner.com

 

To Escrow Agent:

Chicago Title Insurance Company

Attention: Denise Zinolli

10 Columbus Boulevard

Hartford, CT 06106.

Phone (860) 249-1661

Fax (860) 246-9484

Denise.Zinolli@ctt.com

 

or such other address as such party shall hereafter have specified by Notice
given by the same means. Any Notice shall be deemed given when delivered one day
after it is deposited with the carrier delivering same, delivery charges
prepaid, and properly sealed and addressed. Any Notice delivered by e-mail
delivery shall be deemed received upon the date of transmission provided such
transmission occurs before 4:00 PM Eastern Time on a Business Day, otherwise
delivery shall be deemed completed on the next succeeding business day. Any
Notice may also be given by telecopier to the above numbers provided that a
“hard copy” of such notice is sent within one (1) business day after such
telecopier transmission in the manner above set forth; and in the case of notice
by telecopier (with confirmation sent as aforesaid), notice shall be deemed
given upon electronic confirmation of receipt. . Notice from a party’s attorney
shall be deemed notice from such party and notice to a party’s attorney as
listed in this Agreement shall be deemed notice to such party.

 

18. GOVERNING LAW. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with, the laws of the State of Connecticut.

 

19. ENTIRE AGREEMENT. This Agreement (including the Exhibits attached hereto)
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior or contemporaneous understandings, if
any, with respect thereto. This Agreement may not be canceled, modified, changed
or supplemented, nor may any obligation hereunder be waived, except by written
instrument signed by the party to be charged or by its agent duly authorized in
writing or except as otherwise expressly provided herein. The parties do not
intend to confer any benefit hereunder on any person, firm or corporation other
than the parties hereto and their respective successors or assigns.

 

20. SURVIVAL. This Agreement, and all provisions hereof, shall survive the
Closing and continue in full force and effect thereafter (except as such
survival may be expressly limited herein).

 

21. TITLES AND HEADINGS. Titles and headings of Articles and Sections of this
Agreement are for convenience of reference only and shall not affect the
construction of any provision of this Agreement.

 

22. ATTACHMENTS. Each of the Exhibits and Schedules referred to herein and
attached hereto is an integral part of this Agreement and is hereby incorporated
in this Agreement by this reference.

 

23. FURTHER ASSURANCES. Seller and Purchaser each agree to do such further acts
and things and to execute and deliver such additional agreements and instruments
as the other may reasonably require to consummate, evidence or confirm the sale
or any other agreement contained herein in the manner contemplated hereby.

 

24. MISCELLANEOUS. This Agreement shall extend to and be binding upon the legal
representatives, heirs, executors, administrators and, subject to the provisions
of this Agreement, the permitted assigns of the parties hereto. All references
to "Sections" and "Articles" shall be deemed to be references to Sections and
Articles of this Agreement unless otherwise indicated or unless the context
otherwise requires.

18

 

 

25. Business Days. If any date herein set forth for the performance of any
obligations of Seller or Purchaser or for the delivery of any instrument or
notice as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term “legal holiday” means any state or Federal holiday for which
financial institutions or post offices are generally closed in the state where
the Property is located.

26. Counterpart Copies. This Agreement may be executed in two or more
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this Agreement.

27. Interpretation. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that it may have
been prepared by counsel for one of the parties, it being recognized that both
Seller and Purchaser have contributed substantially and materially to the
preparation of this Agreement.

28. Severability. If any one or more of the provisions hereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

29. Time. Time is of the essence in the performance of each of the parties’
respective obligations contained herein.

30. Prevailing Party. Should either party employ an attorney to enforce any of
the provisions hereof, (whether before or after Closing, and including any
claims or actions involving amounts held in escrow), the non-prevailing party in
any final judgment shall pay the other party’s reasonable expenses, including
reasonable attorneys’ fees and expenses in or out of litigation and, if in
litigation, trial, appellate, bankruptcy or other proceedings, expended or
incurred in connection therewith, as determined by a court of competent
jurisdiction. The provisions of this Section 30 shall survive Closing or any
earlier termination of this Agreement.

31. RULES OF CONSTRUCTION. The provisions of this Agreement shall be construed,
in all respects, without reference to any rule or canon requiring or permitting
the construction of provisions of documents against the interest of the party
responsible for the drafting of the same, it being the intention and agreement
of the parties that this Agreement be conclusively deemed to be the joint
product of both parties and their counsel.

 

IN WITNESS WHEREOF, Seller, Purchaser and Escrow Agent have executed this
Agreement as of the day and year first above written.

 



WITNESSES: SELLERS       NEWINGTON-BERLIN RETAIL, LLC       By:  /s/ David A.
Stern   Name: David A. Stern   Title:   Authorized Representative



 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

19

 

 

 

 



WITNESSES: PURCHASER:   INLAND REAL ESTATE ACQUISITIONS, INC.           By:  /s/
Lou Quilici   Name: Lou Quilici   Title:   Senior Vice President



 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

20

 



WITNESSES:   ESCROW AGENT:     CHIGAGO TITLE INSURANCE CORPORATION         /s/
Sharon H. Quirk   By: /s/ Denise Zinolli     Name: Denise Zinolli /s/ Barbara H.
Plummer   Title: VP / Office Manager



 

 

21

 

 

 

SCHEDULE OF EXHIBITS

 

 

Exhibit 1 Plan

 

Exhibit 2 Description of Seller Parcels

 

Exhibit 3 Schedule of Space Leases with Rent Roll

 

Exhibit 4 Schedule of Service Contracts

 

Exhibit 5 Litigation

 

Exhibit 6 Copies of Permits and Authorizations

 

Exhibit 7 Tax Bills

 

Exhibit 8 Form of Tenant Estoppel Certificate

 

Exhibit 9 Form of Assignment of Space Leases

 

Exhibit 10 Form of Assignment of Service Contracts, Trade Names, Logos, Permits
and Licenses

 

Exhibit 11 Form of Notice to Space Lease Tenants

 

Exhibit 12 Form of Special Warranty Deed

 

Exhibit 13 Schedule of Easements

 

 

 

22

 

REINSTATEMENT OF PURCHASE AND SALE AGREEMENT

 

THIS REINSTATEMENT OF PURCHASE AND SALE AGREEMENT ("rEINSTATEMENT") is entered
into as of October 23, 2012, by and between NEWINGTON-BERLIN RETAIL, LLC, a
CONNECTICUT limited liability company ("Seller") and INLAND REAL ESTATE
ACQUISITIONS, INC., aN ILLINOIS corporation (“Purchaser").

R E C I T A L S:

A. Purchaser and Seller entered into that certain Purchase and Sale Agreement
with an Effective Date of May 9, 2012 regarding the Property located at 3563 and
3465 Berlin Turnpike, Newington, Connecticut (“Agreement”).

B. Seller and Purchaser desire to reinstate and amend the Agreement as more
particularly set forth herein.

NOW, THEREFORE, for the mutual covenants and benefits and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Seller and Purchaser agree to reinstate and amend the Agreement as
follows:

1.All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement.

2.Seller and Purchaser agree that the Agreement is hereby reinstated and as a
material inducement to Purchaser’s agreement to so reinstate the Agreement and
to enter into this Reinstatement, Seller has agreed to make the following
amendments to the Agreement:

a. The Inspection Period shall be extended through the 30th day following the
execution of this Reinstatement by the last of Purchaser and Seller and delivery
of a copy to the other party;

b. The Closing Date shall be on the 10th day following the expiration of the
Inspection Period; provided Purchaser has not terminated the Agreement during
the Inspection Period;

c. As a condition to Purchaser’s obligation to close:

(i) The Sam’s Club Lease shall be amended in the form of amendment attached
hereto, which has been reviewed and approved by Purchaser (the “Sam’s Club
Amendment”);

(ii) Seller shall obtain and provide to Purchaser and its lender, updated
estoppels from the tenants addressed to Purchaser and its lender, describing no
defaults under the applicable lease and dated no earlier than 30 days prior to
closing; and

(iii) The ANICO consent must still be effective upon the Closing Date; and

 

(iv) Seller must cooperate with Purchaser in the audit of the operations of the
Property and execute an audit letter substantially in the form attached hereto
as Exhibit “X”

23

 

3.       Purchaser confirms that it is satisfied with the form and content of
the leases, as amended prior to this Reinstatement, and will require no further
changes with respect thereto, or in connection with any easement agreement,
other than the Sam’s Club Amendment as set forth above.

4.Except as specifically set forth herein, all terms and conditions of the
Agreement shall remain unaltered and in full force and effect and the parties
expressly ratify and confirm the Agreement as modified and amended herein. The
Agreement may be further amended or supplemented only by an instrument in
writing executed by both parties. If there is a contradiction between the terms
of the Agreement and this Reinstatement, then the terms of this Reinstatement
shall control.

5.This Reinstatement shall be interpreted in accordance with the laws of the
State of Connecticut.

6.This Reinstatement may be executed in separate counterparts, each of which
shall be deemed an original and all of which, collectively, shall comprise one
and the same instrument. The parties agree that those signatures and initials
transmitted by facsimile or e-mail pdf will be acceptable and may be treated as
originals, and that the final Reinstatement containing all signatures and
initials may be executed partially by original signature and partially by
facsimile or e-mail pdf.

7.This Reinstatement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective permitted successors, successors-in-title
and assigns as provided in the Agreement.

IN WITNESS WHEREOF, the parties have executed this Reinstatement as of the date
first set forth above.

SELLER: PURCHASER:

 

NEWINGTON-BERLIN RETAIL, LLC,

a Connecticut limited liability company

 

By: /s/ David A. Stern

Name: David A. Stern

Title: Authorized Signatory

 

 

INLAND REAL ESTATE ACQUISITION, INC., an Illinois corporation

 

 

 

By: /s/ Lou Quilici _________

Lou Quilici, Senior Vice President

 

     

 

24

 

INLAND REAL ESTATE ACQUISITIONS, INC.

2901 Butterfield Road

Oak Brook, Illinois 60523

 

November 13, 2012

 

Newington-Berlin Retail, L.L.C.

c/o Realm Realty

900 Town and Country Lane, Suite 210

Houston, Texas 77024

Attention: David A. Stern

dstern@realmrealty.com

Via UPS Overnight Service

 

RE:     Purchase and Sale Agreement between Newington-Berlin Retail, L.L.C., as
Seller and Inland Real Estate Acquisitions, Inc., as Purchaser, dated the 9th
day of May, 2012, as amended, and as reinstated by that certain Reinstatement Of
Purchase And Sale Agreement between the parties (collectively the “Contract”)
for the purchase and sale of the Sam’s Club and L.A. Fitness properties.

 

Dear Mr. Stern:

 

 

This correspondence shall serve as Inland Real Estate Acquisitions, Inc’s
request to extend the Inspection Period through 5 PM Central Time on December
28, 2012 and the Closing Date until January 4, 2013. To acknowledge Seller’s
consent to such extensions, please execute this correspondence and return it to
the undersigned. In the event that the Seller is not willing to so extend such
dates, then this letter shall serve as Inland Real Estate Acquisitions, Inc’s
election to terminate the above Contract pursuant to its’ right to do so under
Section 5.4.1 thereof, and a demand for the return of the Deposit.

 

Sincerely,

Newington-Berlin Retail, LLC INLAND REAL ESTATE ACQUISITIONS, INC.,

an Illinois corporation

 

 

By:__ /s/ David A. Stern ___________ By: _/s/ Louis Quilici ____________________

Louis Quilici, Senior Vice President

 

cc:           Thomas P. McAlister, Vice President and General Counsel

c/o Realm Realty

909 Poydras Street, 27th Floor

New Orleans, Louisiana 70112-1033

Via UPS Overnight Service and Email: tmcalister@realmrealty.com

 

Sher Garner Cahill Richter Klein McAlister & Hilbert, L.L.C.

909 Poydras Street, 27th Floor

New Orleans, Louisiana 70112-1033

Attention: Robert P. Thibeaux, Esq.

Via UPS Overnight Service and Email: rthibeaux@shergarner.com

 

Chicago Title Insurance Company

Attention: Denise Zinolli

10 Columbus Boulevard

Hartford, Connecticut 06106

Via UPS Overnight Service and Email: Denise.Zinolli@ctt.com

25

 

AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT ("Amendment") is entered into as
of December 27, 2012, by and between NEWINGTON-BERLIN RETAIL, LLC, a CONNECTICUT
limited liability company ("Seller") and INLAND REAL ESTATE ACQUISITIONS, INC.,
aN ILLINOIS corporation (“Purchaser").

R E C I T A L S:

A. Purchaser and Seller entered into that certain Purchase and Sale Agreement
with an Effective Date of May 9, 2012 regarding the Property located at 3563 and
3465 Berlin Turnpike, Newington, Connecticut (as amended and reinstated,
“Agreement”).

B. Seller and Purchaser desire to amend the Agreement as more particularly set
forth herein.

NOW, THEREFORE, for the mutual covenants and benefits and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Seller and Purchaser agree to reinstate and amend the Agreement as
follows:

1.All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement.

2.      Seller and Purchaser agree that to compensate Purchaser for anticipated
maintenance costs, at Closing, Seller shall provide to Purchaser a credit
against the Purchase Price equal to $300,000.00.

3.Except as specifically set forth herein, all terms and conditions of the
Agreement shall remain unaltered and in full force and effect and the parties
expressly ratify and confirm the Agreement as modified and amended herein. The
Agreement may be further amended or supplemented only by an instrument in
writing executed by both parties. If there is a contradiction between the terms
of the Agreement and this Amendment, then the terms of this Amendment shall
control and prevail.

4.This Amendment shall be interpreted in accordance with the laws of the State
of Connecticut.

5.This Amendment may be executed in separate counterparts, each of which shall
be deemed an original and all of which, collectively, shall comprise one and the
same instrument. The parties agree that those signatures and initials
transmitted by facsimile or e-mail pdf will be acceptable and may be treated as
originals, and that the final Amendment containing all signatures and initials
may be executed partially by original signature and partially by facsimile or
e-mail pdf.

6.This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective permitted successors, successors-in-title
and assigns as provided in the Agreement.

26

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

SELLER: PURCHASER:

 

NEWINGTON-BERLIN RETAIL, LLC,

a Connecticut limited liability company

 

By: /s/ David A. Stern

Name: David A. Stern

Title: Authorized Signatory

 

 

INLAND REAL ESTATE ACQUISITION, INC., an Illinois corporation

 

 

 

By: /s/ Lou Quilici ___________

Lou Quilici, Senior Vice President

 

     

 

 

 

27

